Exhibit99.1 Conformed Copy ORD 11/0048 (formerly CA 2006/7) IN THE HIGH COURT OF JUSTICE OF THE ISLE OF MAN CIVIL DIVISION, ORDINARY PROCEDURE BETWEEN: BITEL LLC Claimant - and – KYRGYZ MOBIL TEL LIMITED FLAXENDALE LIMITED GEORGE RESOURCES LIMITED Defendants (by original action) AND BETWEEN: KYRGYZ MOBIL TEL LIMITED FLAXENDALE LIMITED GEORGE RESOURCES LIMITED Claimants - and – BITEL LLC FELLOWES INTERNATIONAL HOLDINGS LIMITED NIKOLAY VARENKO SABIT SALTKHANOVICH ORYNBAEV ALTIMO HOLDINGS AND INVESTMENTS LIMITED OOO ALTIMO CJSC RESERVESPETSMET SOFIA IGNATOVA LOVIANCO TRADING CO LIMITED YURIDICHESKOE BUREAU PRAVO ENERGIA LIGHT LLC CP-CRÉDIT PRIVÉ SA AK INVESTMENT LIMITED CJSC SKY MOBILE LLC Defendants (by counterclaim) IN THE MATTER OF the application of Kyrgyz Mobil Tel Limited, Flaxendale Limited and George Resources Limited (KFG Companies) dated 8 March 2013 (XLIII) HIS HONOUR DEEMSTER MORAN QC Upon hearing Counsel for Kyrgyz Mobil Tel Limited, Flaxendale Limited and George Resources Limited and for Altimo Holdings and Investment Limited (Altimo (BVI)) at a hearing on 22 March 2013 IT IS ORDERED THAT: 1. The undertakings given by Altimo BVIandAltimo Coop and recorded in the Consent Order of 30 November 2011 be further varied to provide that the number of commonshares held by Altimo Coop in Vimpelcom Limited (the "Frozen Shares")which aresubject tothe said undertakings and lodged with the Courtis increased to the number of shares as on 22 March 2013 equates to US$900,000,000. 2. The date by which the additional shares are to be lodged shall be 4.00 p.m. on 5 April 2013. 3. Leave to Altimo BVI and Altimo Coop to apply to vary this order if so advised upon receipt and service of their expert evidence. 4. The costs of the application shall be determined without a hearing on short written submissions to be filed and exchanged by the parties by 4pm on 19 April 2013. SEAL OF THE HIGH COURT
